
	

113 HR 65 IH: Child Gun Safety and Gun Access Prevention Act of 2013
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 65
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Ms. Jackson Lee
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prevent children’s access to
		  firearms.
	
	
		1.Short titleThis Act may be cited as the
			 Child Gun Safety and Gun Access
			 Prevention Act of 2013.
		2.Increasing youth
			 gun safety by raising the age of handgun eligibility and prohibiting youth from
			 possessing semiautomatic assault weaponsSection 922(x) of title 18, United States
			 Code, is amended—
			(1)in paragraph
			 (1)—
				(A)by striking
			 juvenile and inserting person who is less than 21 years
			 of age;
				(B)by striking
			 or at the end of subparagraph (A);
				(C)by striking the
			 period at the end of subparagraph (B) and inserting a semicolon; and
				(D)by adding at the
			 end the following:
					
						(C)a semiautomatic assault weapon;
				or
						(D)a large capacity ammunition feeding
				device.
						;
				(2)in paragraph
			 (2)—
				(A)by striking
			 a juvenile and inserting less than 21 years of
			 age;
				(B)by striking
			 or at the end of subparagraph (A);
				(C)by striking the
			 period at the end of subparagraph (B) and inserting a semicolon; and
				(D)by inserting at
			 the end the following:
					
						(C)a semiautomatic
				assault weapon; or
						(D)a large capacity
				ammunition feeding
				device.
						;
				(3)in paragraph
			 (3)(A), by inserting temporary before
			 possession;
			(4)in paragraph
			 (3)(B), by striking juvenile and inserting person who is
			 less than 21 years of age;
			(5)in paragraph
			 (3)(C), by striking juvenile; or and inserting person who
			 is less than 21 years of age;;
			(6)by striking
			 subparagraph (D) of paragraph (3) and inserting the following:
				
					(D)the possession of a handgun or
				ammunition by a person who is less than 21 years of age taken in defense of
				that person or other persons against an intruder into the residence of that
				person or a residence in which that person is an invited guest;
				or
					;
			(7)by adding at the
			 end of paragraph (3) the following:
				
					(E)a temporary transfer of a handgun or
				ammunition to a person who is at least 18 years of age and less than 21 years
				of age, or the temporary use or possession of a handgun or ammunition by a
				person who is at least 18 years of age and less than 21 years of age, if the
				handgun and ammunition are possessed and used by the person—
						(i)in the course of employment, in the
				course of ranching or farming related to activities at the residence of the
				person (or on property used for ranching or farming at which the person, with
				the permission of the property owner or lessee, is performing activities
				related to the operation of the farm or ranch), target practice, hunting, or a
				course of instruction in the safe and lawful use of a handgun; and
						(ii)in accordance with State and local
				law.
						;
				and
			(8)in paragraph (4),
			 by striking juvenile each place it appears and inserting
			 person who is less than 21 years of age.
			3.Enhanced penalty
			 for youth possession of handguns and semiautomatic assault weapons and for the
			 transfer of such weapons to youthSection 924(a)(6) of title 18, United States
			 Code, is amended to read as follows:
			
				(6)(A)A juvenile who violates
				section 922(x) shall be fined under this title, imprisoned not more than one
				year, or both, and for a second or subsequent violation, or for a first
				violation committed after an adjudication of delinquency or after a State or
				Federal conviction for an act that, if committed by an adult, would be a
				serious violent felony (as defined in section 3559(c) of this title), shall be
				fined under this title, imprisoned not more than 5 years, or both.
					(B)A person other than a juvenile who
				knowingly violates section 922(x)—
						(i)shall be fined under this title,
				imprisoned not more than five years, or both; and
						(ii)if the person sold, delivered, or
				otherwise transferred a handgun, ammunition, semiautomatic assault weapon, or
				large capacity ammunition feeding device to a person who is less than 21 years
				of age knowing or having reasonable cause to know that such person intended to
				carry or otherwise possess or discharge or otherwise use the handgun,
				ammunition, semiautomatic assault weapon, or large capacity ammunition feeding
				device in the commission of a crime of violence, shall be fined under this
				title, imprisoned for not more than 10 years, or
				both.
						.
		4.Gun storage and
			 safety devices for all firearms
			(a)Secure gun
			 storage or safety devices by federal firearms licenseesSection
			 922(z) of title 18, United States Code, is amended to read as follows:
				
					(z)It shall be
				unlawful for any licensed importer, licensed manufacturer, or licensed dealer
				to sell, transfer, or deliver any firearm to any person (other than a licensed
				importer, licensed manufacturer, or licensed dealer) unless the transferee is
				provided with a secure gun storage or safety
				device.
					.
			(b)PenaltiesSection
			 924(p) of such title is amended to read as follows:
				
					(p)The Attorney
				General may, after notice and opportunity for hearing, suspend or revoke any
				license issued under this chapter or may subject the licensee to a civil
				penalty of not more than $10,000 if the holder of such license has knowingly
				violated section 922(z). The actions of the Attorney General under this
				subsection may be reviewed only as provided in section
				923(f).
					.
			(c)Effective
			 dateThe amendments made by this section shall be effective 180
			 days after the date of the enactment of this Act.
			5.Responsibility of
			 adults for death and injury caused by child access to firearmsSection 922 of title 18, United States Code,
			 is amended by adding at the end the following:
			
				(aa)(1)In this subsection, the
				term child means an individual who has not attained the age of 18
				years.
					(2)Except as provided in paragraph (3),
				any person who—
						(A)keeps a loaded firearm, or an unloaded
				firearm and ammunition for the firearm, any one of which has been shipped or
				transported in interstate or foreign commerce, within any premises that is
				under the custody or control of that person;
						(B)knows, or recklessly disregards the
				risk, that a child is capable of gaining access to the firearm; and
						(C)(i)knows, or recklessly
				disregards the risk, that a child will use the firearm to cause death or
				serious bodily injury (as defined in section 1365 of this title) to the child
				or any other person; or
							(ii)knows, or recklessly disregards the
				risk, that possession of the firearm by the child is unlawful under Federal or
				State law,
							if the child uses the firearm to cause death or
				serious bodily injury to the child or any other person, shall be imprisoned not
				more than 3 years, fined under this title, or both.(3)Paragraph (2) shall not apply
				if—
						(A)at the time the child obtained access,
				the firearm was secured with a secure gun storage or safety device;
						(B)the person is a peace officer, a
				member of the Armed Forces, or a member of the National Guard, and the child
				obtains the firearm during, or incidental to, the performance of the official
				duties of the person in that capacity;
						(C)the child uses the firearm in a lawful
				act of self-defense or defense of 1 or more other persons; or
						(D)the person has no reasonable
				expectation, based on objective facts and circumstances, that a child is likely
				to be present on the premises on which the firearm is
				kept.
						.
		6.Requirement that
			 child be accompanied by an adult during a gun show
			(a)ProhibitionsSection
			 922 of title 18, United States Code, is further amended by adding at the end
			 the following:
				
					(bb)(1)The parent or legal
				guardian of a child shall ensure that, while the child is attending a gun show,
				the child is accompanied by an adult.
						(2)It shall be unlawful for a person to
				conduct a gun show to which there is admitted a child who is not accompanied by
				an adult.
						(3)In this subsection:
							(A)The term child means an
				individual who has not attained 18 years of age.
							(B)The term adult means an
				individual who has attained 18 years of
				age.
							.
			(b)PenaltiesSection
			 924(a) of such title is amended by adding at the end the following:
				
					(8)Whoever violates section 922(bb) in a
				State shall be punished in accordance with the laws of the State that apply to
				persons convicted of child
				abandonment.
					.
			7.Grants for gun
			 safety education programs
			(a)Program
			 authorityThe Attorney General is authorized to provide grants to
			 units of local government to enable law enforcement agencies to develop and
			 sponsor gun safety classes for parents and their children.
			(b)Application
				(1)In
			 generalAny unit of local government that desires to receive a
			 grant award under this section shall submit an application to the Attorney
			 General at such time, in such manner and containing such information as the
			 Attorney General may reasonably require.
				(2)ContentsEach
			 application referred to in paragraph (1) shall include an assurance
			 that—
					(A)funds received
			 under this section shall be used only to provide funds to law enforcement
			 agencies to provide gun safety classes; and
					(B)gun safety classes
			 will be offered at times convenient to parents, including evenings and
			 weekends.
					(c)RegulationsThe
			 Attorney General shall issue any regulations necessary to carry out this
			 section.
			8.Education:
			 nationwide firearms safety programsIt is the sense of Congress that—
			(1)each school
			 district should provide or participate in a firearms safety program for
			 students in grades kindergarten through 12 and should consult with a certified
			 firearms instructor before establishing the curriculum for the program;
			 and
			(2)participation by
			 students in a firearms safety program should not be mandatory if the district
			 receives written notice from a parent of the student to exempt the student from
			 the program.
			
